Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e)/120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 29580635, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.
Application No. 29580635 fails to teach the claim limitation of, “a hand retainer attached to the controller body at two or more locations, the hand retainer configured to contact a back of the hand and to physically bias the palm against the outside surface of the handle portion when the hand retainer is in a closed position; and an array of 
Accordingly, claims 1-20 are not entitled to the benefit of the prior application.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Regarding claim 1, claim 1 of U.S. Patent No. 10,307,669 discloses a controller comprising a body, a handle, an array of sensors as claimed and additional limitations of tracking member and tracking transducers but fails to teach that the hand retainer is attached to two locations. However, claim 18 of U.S. Patent No. 10,307,669 which is dependent of claim 1, teaches that the hand retainer is between two locations and therefore anticipates the claimed invention.
Regarding claim 1, claim 1 of U.S. Patent No. 10,307,669 discloses a controller comprising a body, a handle, an array of proximity sensors as claimed and additional limitations of tracking member and tracking transducers and therefore anticipates the claimed invention.
 
Claims 1, 8-9, 15-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 22-23, 25-27 of U.S. Patent No. 10,391,400. Although the claims at issue are not identical, they are not patentably distinct from each other.
Regarding claim 1, claims 1 and 3 of U.S. Patent No. 10,391,400discloses a controller comprising a body, a handle, an array of sensors as claimed and additional limitations of a tracking arc and therefore anticipates the claimed invention.
Regarding claim 8, claim 22 of U.S. Patent No. 10,391,400 discloses a controller comprising a body, a handle, an array of sensors as claimed and additional limitations 
Regarding claim 15, claim 25 of U.S. Patent No. 10,391,400 discloses a controller comprising a body, a handle, an array of sensors as claimed and additional limitations of a tracking arc and therefore anticipates the claimed invention. Claims 16 is also taught by claim 27 of U.S. Patent No. 10,391,400

Claims 1, 8, 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 20, 25 of U.S. Patent No. 10,549,183. Although the claims at issue are not identical, they are not patentably distinct from each other.
Regarding claim 1, claims 20 of U.S. Patent No. 10,549,183discloses a controller comprising a body, a handle, an array of sensors as claimed and additional limitations of a tracking member, a plurality of tracking transducers but fails to teach the hand retainer attached to the controller body at two or more locations. However such modification would have been obvious since straps for a controller are known to be attached to a controller at two locations.
Regarding claim 8, claims 1 of U.S. Patent No. 10,549,183discloses a controller comprising a body, a handle, an array of sensors as claimed and additional limitations of a tracking member, a plurality of tracking transducers and therefore anticipates the claimed invention.
Regarding claim 15, claims 25, 27 of U.S. Patent No. 10,549,183 discloses a controller comprising a body, a handle, an array of sensors as claimed and additional 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 6, 8-9, 11, 15-16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sawai (US 2019/0009172).

1. Sawai discloses a controller for an electronic system, for operation by a user having a hand with fingers and a palm (Figs 2-3), the controller comprising: 
a controller body (1 in Figs. 1-8; 2in Figs. 7-10) having a handle portion with an outside surface (lower casing portion 30A in Figs. 7-8); 
a hand retainer attached to the controller body at two or more locations (glove/hand strap 105 in Fig. 3 with elements 220, 210, 215 in Fig. 3, paragraphs 45-46), the hand retainer (7 in Fig. 12) configured to contact a back of the hand and to physically bias the palm against the outside surface of the handle portion when the hand retainer is in a closed position (as illustrated in Figs. 2-3); and
an array of proximity sensors that are spatially distributed on the handle portion, the array of proximity sensors being responsive to a proximity of the fingers to the 

2. Sawai discloses the controller of claim 1, wherein the hand retainer includes a curved resilient member to bias the hand retainer in an open position (The strap or belt shaped member is curved to go around the user’s hand, Figs. 2-4).

6. Sawai discloses the controller of claim 1, wherein the hand retainer comprises a hand-retention strap that is adjustable in length to transition the hand retainer between the closed position and an open position (strap is adjustable with buckle 933 in Fig. 25; paragraph 195.).

8. See rejection for claim 1 above. In addition, Sawai discloses the hand retainer includes a curved resilient member that biases the hand retainer in an open position (strap and strap attachment 912 is curved and biases the hand retain open to allow fingers to slip though as illustrated in Figs. 4, 20). Sawai also discloses an array of proximity sensors embedded under or on the outside surface of the handle portion, the array of proximity sensors being responsive to a proximity of the fingers to the outside surface of the handle portion (light sensors LS2-LS5 which detects the proximity of the fingers to the outside surface of the handle in Fig. 5, paragraphs 111, 113-114, 116).

9, 11. See rejection for claims 1, 6 above.

15, 16. See rejection for claims 1, 6 and 8 above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Sawai (US 2019/0009172) as applied to claim 2 above, and further in view of Tianquiao (US 2010/0090949).

3. Sawai discloses the claimed invention as discussed above but fails to teach that the curved resilient member includes a strip of at least one of metal or plastic. Nevertheless such modification would have been obvious to one of ordinary skilled in the art. Sawai discloses that the curved resilient member is a strap but fails to teach the .

Claims 7 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Sawai (US 2019/0009172) as applied to claims 15, 16 above, and further in view of Glazer (US 2008/0141950).

7, 18.  Sawai discloses the claimed invention as discussed above. Sawai also discloses that controller body further comprises a distal head that extends from the handle portion at a first end of the handle portion (operating section 32 or top surface 3C on the upper casing 30b; paragraph 82; Figs. 3, 5). However, Sawai fails to teach that the hand-retention strap includes a cord that is cinched by a spring-biased chock, the spring-biased chock located at a second end of the handle portion opposite the first end of the handle portion. Nevertheless such modification would have been obvious to one of ordinary skilled in the art. Sawai discloses that the strap is a belt type strap with a buckle to adjust the strap (belt shaped member, adjustable with buckle, paragraphs 

Claims 13-14, 19-20  are rejected under 35 U.S.C. 103 as being unpatentable over Sawai (US 2019/0009172) as applied to claims 8, 15 above, and further in view of Bajramovic (US 2003/0006962).

13-14. Sawai discloses the claimed invention as discussed above but fails to teach: (claim 13) a rechargeable battery disposed within the controller body, and 

19-20. See rejections for 13-14 above.

Claims 1-2, 4-5, 8, 10, 12, 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Hursh (US 2008/0136778) in view of Liu (US 2018/0188816).

1. Hursh discloses a controller for an electronic system, for operation by a user having a hand with fingers and a palm (Description for Figs. 1-4 with the strap embodiment of Fig. 3), the controller comprising: 
a controller body (102 in Fig. 3) having a handle portion with an outside surface (bottom portion of the controller, with elements 230 to 235 in Fig. 3); 
a hand retainer attached to the controller body at two or more locations (glove/hand strap 105 in Fig. 3 with elements 220, 210, 215 in Fig. 3, paragraphs 45-46), the hand retainer configured to contact a back of the hand and to physically bias the palm against the outside surface of the handle portion when the hand retainer is in a 
Hursh discloses the claimed invention as discussed above. Hursh also discloses an array of sensors (buttons 114) that are spatially distributed on the handle portion. However, Hursh fails to teach an array of proximity sensors that are spatially distributed on the handle portion, the array of proximity sensors being responsive to a proximity of the fingers to the outside surface of the handle portion. Nevertheless such modification would have been obvious to one of ordinary skilled in the art. In analogous art to controller for an electronic system, Liu discloses a controller for an electronic system, for operation by a user’s hand, the controller comprising: a controller body (Figs. 1a, 2-9) and a handle (gripping portion 120, paragraphs 36-37, and 40) operated by a user’s hand. Liu discloses an array of proximity sensors that are spatially distributed on the handle portion (310 in Fig. 1a, 2-6 or 310’ in Fig. 9 are one or a combination of a proximity sensing element, paragraphs 39-40, 47, 51-52), the array of proximity sensors being responsive to a proximity of the fingers to the outside surface of the handle portion (senses proximity, fingers, touch, force, gesture; paragraphs 39-40, 47, 51-59). This will allow various type of touch and gesture inputs to be made on the controller (paragraphs 39-40, 47, 51-59). It would have been obvious to one of ordinary skilled in the art before the effective filing date to modify the Hush’s invention and incorporate an array of proximity sensors that are spatially distributed on the handle portion, the array of proximity sensors being responsive to a proximity of the fingers to the outside surface of the handle portion in order to provide the predictable result of allowing various touch and gesture inputs to be made on the controller.

2. Hursh discloses the controller of claim 1, wherein the hand retainer includes a curved resilient member to bias the hand retainer in an open position (The strap is curved to go around the user’s hand, Fig. 3).

4. Hursh discloses the controller of claim 2, wherein the hand retainer further includes a fabric material that at least partially covers the curved resilient member (pad 220 in Fig. 3)

5. Hursh discloses the controller of claim 4, wherein the fabric material is adhered to a first side of the curved resilient member that faces the hand (“A first side” is interpreted as the middle part of the strap that faces the hand. See Fig. 3.), and wherein a second side of the curved resilient member opposite the first side is substantially uncovered (The “second side” is interpreted as the top or bottom part of the strap that is not covered by the pad. See Fig. 3.).

8, 10. See rejection for claims 1 and 4 above. In addition Hursh discloses that the hand retainer includes a curved resilient member that biases the hand retainer in an open position (strap portion 105 or strap 105, 215 and 210  in Fig. 3 is a includes a curved resilient member that biases the hand retainer in an open position that allows user’s hand and fingers to go through).



	15-17. See rejection for claims 1-2, 4 and 8 above. In addition, Hursh discloses that the hand retention strap is adjustable in length to transition the hand retainer between a closed position and an open position (Hook and loop adjustable attachment means 215 and 210 in Fig. 3 allows the straps to be adjusted in length; paragraph 45, Fig. 3. Thus a loosen/longer strap is an open position and a tighter/short strap is a closed position.).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jasson H Yoo whose telephone number is (571)272-5563.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on 571 270-1344.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JASSON H YOO/Primary Examiner, Art Unit 3715